SCHWAB, C. J.,
dissenting.
It is not per se a crime to possess a concealable firearm. OES 166.270 declares that it is a crime for “* * * any person who has been convicted of a felony * * *” to do so. It is clear to me the Oregon legislature in adopting this statute was saying that it thought it dangerous to allow a person who had committed a serious crime (a felony) to possess a concealable firearm. In enacting this statute the legislature did not precisely define what would constitute a felony conviction as it did in the now repealed Habitual Criminals Act, OES 168.015 et seq., and as it did in the current “dangerous offender” statute, ORS 161.725.① Under *670both the former Habitual Criminals Act and under OES 161.725 (3) (c), a felony conviction in another state cannot be considered unless the offense which led to that conviction is ‘presently a felony in Oregon.
Turning to the case at bar, I agree that the Washington conviction was a felony conviction under Washington law. However, on the date the defendant was arrested in Oregon for carrying a concealable firearm, the act which had resulted in his felony conviction in Washington was only a misdemeanor in Oregon. Therefore, on the date defendant was carrying the firearm he was not a person who had previously committed a serious crime, a felony, as measured by contemporary Oregon standards.
While there apparently is no legislative history which indicates that in enacting OES 166.270 the legislature intended to use the same definitions of “felony” that it did in the Habitual Criminals Act and in the “dangerous offender” statute, it is clear to me that in all of the instances the legislature had a similar goal— that of placing restrictions on persons who had been *671previously convicted of serious crimes. I believe that if the legislature had decided to precisely define what constituted a cognizable felony under ORS 166.270, it would have adopted the same definitions that it did in the other Acts.
Since my view of this case would result in an outright reversal, under that view it would not be necessary to reach the second issue decided by the majority opinion. However, I wish to note that it is difficult for me to say that if, under State of Oregon v. Lurch, 12 Or 99, 6 P 408 (1885),② the cross-examination of the defendant was error, it was nevertheless nonprejudi-eial. The defendant pled not guilty. This plea put in issue two matters: (1) "Was the Washington conviction cognizable as a felony conviction?; (2) Did he possess a concealable firearm at the time of his arrest? As I understand the record, during the challenged cross-examination the prosecutor elicited from defendant the statement that he was in fact carrying such a weapon. While I agree that the record indicates that the trier of fact would probably have found this to be a fact, even absent such testimony from defendant, I do not agree that we can say that this, beyond any reasonable doubt, would have been the result.
For the foregoing reasons I respectfully dissent.

 The wisdom of the proposition for which the majority cites State of Oregon v. Lurch, 12 Or 99, 6 P 408 (1885), is questionable:
' “* * * [T]he accused may limit his direct examination to some single aspect of the case * * * and then invoke the court’s ruling that the cross-examination be limited to the matter thus opened. Surely the according of a privilege to the accused to select out a favorable fact and testify to that alone, and thus get credit for testifying but-escape a searching inquiry on the whole charge, is a travesty on criminal administration * * McCormick, Evidence 49-50 (hornbook series, 1st ed 1954).